I do not concur. The question before the compensation commission was whether plaintiff had, at the time of the hearing, dermatitis venenata, an occupational disease. His doctors advised him that he had. This was disputed and brought the question before the department. The department empowered by statute (section 6 of the occupational disease amendment [Act No. 10, part 7, § 6, Pub. Acts 1912 (1st Ex. Sess.), as added by Act No. 61, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 8485-6, Stat. Ann. 1942 Cum. Supp. § 17.225)]) to do so, appointed disinterested physicians to examine plaintiff; they did so and found *Page 130 
he did not have dermatitis venenata, the claimed occupational disease, as he and his physicians claimed, but had dermatitis herpetiformis, which is a noncompensable disease. Thereupon, as directed by statute, the department denied compensation.
My Brother reverses the award on the ground that we have held the report of the physicians appointed by the department speaks only as of the day it is made and, therefore, remanded "this case to the department for determination of the question of fact as to whether or not, at any time before or subsequent to his examination by the medical commission, plaintiff was disabled by a compensable occupational disease resulting from the nature of his work, and, if so disabled, for determination of the date thereof in accordance with section 7 of the occupational disease amendment."
The only disability plaintiff and his physicians claimed was the occupational disease known as dermatitis venenata and if he did not have that disease he made no case. I am aware of our holdings that the report of the medical commission speaks only as of the time it is made but, in the case at bar, that was the only occasion for it to speak because if the plaintiff did not have the occupational disease he and his physicians claimed at that time he could have no award. The disease the physicians found was of internal origin, while the disease plaintiff claimed was of external contraction.
If the statute relative to the appointment of a medical commission is good, and my Brother says it is and I agree that it is, this case ended when the department accepted the report as final as directed by the statute. We have here a case where plaintiff claims an occupational disease and the department having a medical question before it had a right, and could exercise it, of designating a medical commission to settle the question as was done in this case. *Page 131 
The award of the department should be affirmed, with costs against plaintiff.
BUTZEL, J., concurred with WIEST, J.